DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/22/2021 have been fully considered but they are not persuasive. 

Regarding claims 1 and 20, Applicant argues “Kawaguchi, however, does not teach the specifically recited positional relationships between the recited elements wherein the pad (504) provided on the dielectric (109) extends to the inner edge of the semiconductor device, and wherein no other pad is disposed between the outer peripheral edge of the pad (504) and an inner edge of the drain (105).  In the Office Action, there does not appear to be any description of which structures in Kawaguchi are being compared to the recited features of present Claim 1. Instead, the Office Action merely generally refers to FIG. 4 of Kawaguchi when discussing the above-discussed positional features of Claim 1. However, FIG. 4 of Kawaguchi is merely a circuit diagram, which illustrates certain logical relationships between the components of Kawaguchi, but does not teach or suggest the above-discussed positional features of Claim 1, such as, for example, a configuration wherein the pad (504) provided on the dielectric (109) extends to the inner edge of the semiconductor device, and wherein no other pad is disposed between the outer peripheral edge of the pad (504) and an inner edge of the drain (105).9 


	Applicant argues “In addition, while FIG. 2 of Kawaguchi does show a more detailed structure, the features shown in FIG. 2 do not appear to correspond to the claimed features of Claim 1. In particular, in the configuration of the presently claimed invention (see, e.g., FIG. 6A as shown above), there is no other pad (for voltage application) disposed between the pad 504 and the drain 105. In stark contrast, Kawaguchi does not describe such an arrangement of components.”
	However, the examiner respectfully submits that the pad (P, G) or 13 is disposed on the edge with the edge of AMOSFET in Figure 2 with not pad in between.

	Applicant argues “Moreover, the Office Action does not cite, and Applicants have not found, Johnson, taken separately or in any proper combination with Kawaguchi, to teach or suggest the above- discussed features of Claim 1. Instead, Johnson is apparently relied on in the Office Action primarily for its alleged description of the use of a "relay wiring" inside a dielectric. However, Johnson does not describe "relay wiring (110a), provided inside the dielectric, and a pad, provided on the dielectric, electrically connected to the relay wiring, to which voltage is applied from the exterior." Instead, Johnson describes the use of a relay (switch). Johnson describes that "either a discrete diode (not shown) or a resistor connected across a relay [switch] (not shown). A voltage drop is detected across the relay in the open state. Closing the relay effectively removes both passive components from the current path." See paragraph [0024] and FIG. 1. 
	The examiner respectfully submits that the reference Johnson is meant to be taken in combination with Kawaguchi and not alone. The pad provided inside the dielectric is taught in Kawaguchi. Johnson teaches relay wires connected to the resistor as shown in applicant’s drawings resistor (128) connected to relay wires (110 in Figure 18.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. US 2009/0242977 in view of Johnson US 2013/0285633.

Regarding claim 1, Kawaguchi discloses a semiconductor device, comprising: a lateral junction field effect transistor (Fig. 4) formed in an upper portion of a semiconductor substrate (11, see paragraph 8); a dielectric (17) provided on the junction field effect transistor (Fig. 4) and a pad (PG), provided on the dielectric (17), to which voltage is applied from the exterior; and a first resistor element (Rsnd), electrically connected between, and in contact with, the drain (22, paragraph 49) of the junction field effect transistor (Fig. 4), respectively, provided inside the dielectric (17) on the junction field effect transistor (Fig. 4), wherein an outer peripheral edge of the first resistor element (Rsnd) that is provided inside the dielectric (17) on the junction field effect transistor (Fig. 4) is disposed closer to an inner edge of the semiconductor device than is an outer peripheral edge of the pad (PG), wherein the pad provided on the dielectric (17) extends to the inner edge of the semiconductor device (Fig. 4), and wherein no other pad (PG) is disposed between the outer peripheral edge of the pad and an inner edge of the drain (22).
Kawaguchi fails to disclose relay wiring, provided inside the dielectric.
In the same field of endeavor, Johnson teaches relay wiring (paragraph 24), provided inside the dielectric (Fig. 1).


Regarding claim 2, Kawaguchi discloses a second resistor element (Rsnu) and third resistor element (12, see paragraph 72) configuring a resistive voltage dividing circuit (see paragraph 72) inside the dielectric (17); and a planar form wherein the first resistor element (Rsnu), second resistor element (Rsnu), and third resistor element (12, paragraph 72) are formed contiguously in the order of the first resistor element, second resistor element (Rsnu), and third resistor element from the inner side is a spiral form (paragraph 72).

Regarding claim 3, Kawaguchi discloses a semiconductor device (Fig. 4), comprising: a second conductivity type drift region (14) formed in an upper portion of a first conductivity type semiconductor substrate (11, paragraph 8); a drain electrode (22, paragraph 49) connected to the drift region (14); 2a second conductivity type source region provided in contact with the drift region (14) in an upper portion of the semiconductor substrate (Fig. 4) around the drift region (14); a first conductivity type gate region (13) disposed in contact with the drift region (14) in an upper portion of the semiconductor substrate (Fig. 4); a dielectric (17) formed on the surface of the drift region (14); a gate electrode connected to the gate region (13); a source electrode connected to the source region (14) and a pad (PG), provided on the dielectric (17), to which voltage is applied from the exterior; and a first resistor element (Rsnu), electrically 
Kawaguchi fails to disclose relay wiring, provided inside the dielectric.
In the same field of endeavor, Johnson teaches relay wiring (paragraph 24) provided inside the dielectric (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use relay wing provided inside the dielectric in Kawaguchi, as taught by Johnson, in order to improve efficiency with the FET controller. 

Regarding claim 4, Kawaguchi discloses a second resistor element (Rsnu) configuring a resistive voltage dividing circuit (paragraph 72) embedded inside the dielectric (17), wherein one end of the second resistor element (Rsnu).
Kawaguchi fails to disclose the second resistor element is electrically connected to the relay wiring.
In the same field of endeavor, Johnson teaches the second resistor element is electrically connected to the relay wiring (see paragraph 24).


Regarding claim 5, Kawaguchi discloses a third resistor element configuring the resistive voltage dividing circuit (see paragraph 72) embedded inside the dielectric (17) and, one end of the third resistor element (12, see paragraph 72) being connected to the other end of the second resistor element (Rsnu), comprising intermediate tap wiring connected to the connection place (paragraph 39).

Regarding claim 6, Kawaguchi discloses the planar form of the second resistor element (Rsnu) and third resistor element is a spiral form (see paragraph 72) wherein the second resistor element (Rsnu) and third resistor element are formed contiguously in order from the inner side (paragraph 72).

Regarding claim 7, Kawaguchi discloses  the planar form of the first resistor element, second resistor element (Rsnu), and third resistor element is a spiral form (paragraph 72) wherein the first resistor element, second resistor element (Rsnu), and third resistor element are formed contiguously in order from the inner side (paragraph 72).



Regarding claim 9, Kawaguchi discloses a third resistor element (paragraph 72) configuring the resistive voltage dividing circuit (paragraph 72) embedded inside the dielectric (17) and, one end of the third resistor element (paragraph 72) being connected to the other end of the second resistor element (Rsnu), comprising intermediate tap wiring connected to the connection place (paragraph 39).

Regarding claim 10, Kawaguchi discloses the planar form of the second resistor element (Rsnu) and third resistor element is a spiral form (paragraph 72) wherein the second resistor element (Rsnu) and third resistor element are formed contiguously in order from the inner side (paragraph 72).

Regarding claim 11, Kawaguchi discloses the planar form of the first resistor element, second resistor element (Rsnu), and third resistor element is a spiral form (see paragraph 72) wherein the first resistor element, second resistor element (Rsnu), and third resistor element are formed contiguously in order from the inner side (paragraph 72).



Regarding claim 13, Kawaguchi discloses a first source electrode connected to one portion of the source region (28); and 4a second source electrode connected to the remaining portion of the source region (14).

Regarding claim 14, Kawaguchi discloses a plurality of the source region (28) are formed around the drift region (14), and the gate region is formed in contact with the plurality of source regions (28) and the drift region so as to surround the plurality of source regions and the drift region (14).

Regarding claim 15, Kawaguchi discloses the semiconductor device is formed on an IC chip (paragraph 39).

Regarding claim 16, Kawaguchi discloses a switching power supply device comprising: the semiconductor device (Fig. 4) according to claim 1; and a starting circuit (Fig. 11) connected to the semiconductor device (Fig. 4).

Regarding claim 19, Kawaguchi fails to disclose a resistance value of the first resistance element is less than or equal to 200 ohms.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a resistance value of the first resistance element is less than or equal to 200 ohms, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 20, Kawaguchi discloses a semiconductor device, comprising: a lateral junction field effect transistor (Fig. 4) formed in an upper portion of a semiconductor substrate (11, paragraph 8); a dielectric provided on the junction field effect transistor (Fig. 4) and a pad (PG), provided on the dielectric (17), to which voltage is applied from the exterior; and a first resistor element (Rsnu), electrically connected between, and in contact with, the drain of the junction field effect transistor (22, paragraph 49), provided inside the dielectric (17) on the junction field effect transistor (Fig. 4), wherein an outer peripheral edge of the first resistor element (Rsnu) that is provided inside the dielectric (17) on the junction field effect transistor (Fig. 4) is disposed closer to an inner edge of the semiconductor device than is an outer peripheral edge of the pad (PG), 5wherein the pad provided on the dielectric (17) extends to the inner edge of the semiconductor device (Fig. 4), and wherein the first resistor element (Rsnu) is disposed between an inner edge of the drain and all pads (PG) that are electrically connected to the drain (22, paragraph 49).
Kawaguchi fails to disclose relay wiring provided inside the dielectric.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use relay wiring provided inside the dielectric in Kawaguchi, as taught by Johnson, in order to increase efficiency with the FET controller.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        


	/THIENVU V TRAN/                                                      Supervisory Patent Examiner, Art Unit 2839